

116 S1603 IS: Delivering Elderly Lunches and Increasing Volunteer Engagement and Reimbursements Act of 2019
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1603IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. King (for himself, Mr. Cornyn, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the standard charitable mileage rate for
 delivery of meals to elderly, disabled, frail, and at-risk individuals.1.Short titleThis Act may be cited as the Delivering Elderly Lunches and Increasing Volunteer Engagement and Reimbursements Act of 2019 or the DELIVER Act of 2019.2.Increase in standard mileage rate for delivery of meals to elderly, disabled, frail, and at-risk individuals(a)In generalSubsection (i) of section 170 of the Internal Revenue Code of 1986 is amended by adding at the end the following: In the case of use of such an automobile for the delivery of meals to homebound individuals who are elderly, disabled, frail, or at risk, the mileage rate used shall be the standard business mileage rate specified by the Internal Revenue Service for the taxable year in which such miles are driven..(b)Effective dateThe amendment made by subsection (a) shall apply to miles driven on or after the date of the enactment of this Act.